DOWD, Judge.
■ Defendant appeals the trial court’s dismissal of his Motion for Postconviction Relief without a hearing. Rule 27.26.
We dismiss the appeal because the notice of appeal was not timely filed and thus we have no jurisdiction. Marler v. Hart, 506 S.W.2d 97 (Mo.App.1974). Rule 27.26(a) directs that appeals from the trial court shall be governed by the Rules of Civil Procedure. Rule 27.26(j) provides that an order overruling a motion under this rule is a final judgment for purposes of appeal.
The trial court entered its judgment on September 4, 1973. Under Rules 81.05(a) and 81.04 movant had forty days from September 4, 1973, within which to file his notice of appeal. However, movant’s notice of appeal was not filed until February 26, 1974, nearly four and one-half months late.
Nor did the defendant seek relief under Rule 81.07(a) which permits an appellant under certain conditions to file a notice of appeal within six months from the final judgment if permitted to do so by a special order of the appropriate appellate court.
Faced with this failure to file a timely notice of appeal, we have no jurisdiction to consider this appeal. Accordingly, the appeal is dismissed.
CLEMENS, P. J., and STEWART, J., concur.